                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

PAUL KINCHLOE, #197465,

                      Plaintiff,
                                               Case No. 18-13214
v.                                             Hon. Victoria A. Roberts

PAUL EYKE, MS. STEWART,
VASILIS POZIOS, MDOC
MENTAL HEALTH DIRECTOR
PSYCHOLOGIST KENDALL,
ESMAELI EMAMI, CHIEF
PSYCHIATRIST BEAVAIS,
SCOTT WEBSTER, WARDEN
WARREN, CHEYANNE
SCHULTZ, and TISH WALT-
DAVIS,

                      Defendants.
_______                                /

ORDER GRANTING DEFENDANTS EYKE AND DAVIS’S MOTION FOR
            SUMMARY JUDGMENT [ECF No. 61]

     I.      INTRODUCTION

          Plaintiff Paul Kinchloe (“Kinchloe”), a state inmate, brings this

deliberate indifference claim pursuant to 42 U.S.C. § 1983. He claims that

Michigan Department of Corrections (“MDOC”) employees, including Paul

Eyke and Tish Walt Davis (“Defendants”), forced him to participate in a

mental health program and take psychotropic drugs against his will. He


                                           1
claims this was deliberately indifferent to his medical needs and violated his

Eighth Amendment rights.

         Defendants move for summary judgment. In their motion, they say

Kinchloe did not exhaust available administrative remedies through the

MDOC grievance procedure, and the suit is barred pursuant to 42 U.S.C. §

1997e(a).

         The Court GRANTS Defendants’ motion for summary judgment.

   II.     LEGAL STANDARD

         Summary judgment is appropriate if “the movant shows that there is

no genuine dispute to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). There is a genuine

dispute of a material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). In reviewing a motion for summary

judgment, “the evidence as well as all inferences drawn therefrom must be

read in a light most favorable to the party opposing the motion.” Kochins v.

Linden Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir.1986).

         The moving party has the initial burden to demonstrate the absence

of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,




                                       2
323 (1986). The burden then shifts to the nonmoving party to show a

genuine issue of material fact. Id.

          Kinchloe did not respond to Defendants’ motion for summary

judgment. However, “a district court cannot grant summary judgment in

favor of a movant simply because the adverse party has not

responded.” Carver v. Bunch, 946 F.2d 451, 455 (6th Cir.1991). The

moving party must still meet its initial burden. Defendants do that.

   III.     DISCUSSION

          Defendants say Kinchloe did not exhaust administrative remedies.

          The Prison Litigation Reform Act (“PLRA”) requires that inmates

exhaust administrative remedies before filing in court. 42 U.S.C. §

1997e(a). Exhaustion is mandatory for all actions surrounding prison

conditions. Porter v. Nussle, 534 U.S. 516, 524 (2002). “Proper exhaustion”

is necessary, meaning the inmate must follow the administrative procedure

of the pertinent facility. Woodford v. Ngo, 548 U.S. 81, 93-94 (2006).

          Failure to exhaust is an affirmative defense. Jones v. Bock, 549 U.S.

199, 216 (2007). Defendants plead it here.

          The MDOC grievance policy has exhaustion requirements. [ECF No.

61-2, PageID.305-08] The inmate must first attempt to resolve the

grievance informally with staff. If this is not successful, the inmate may


                                         3
proceed to Step I and file an official grievance form with the Grievance

Coordinator. If the inmate is not satisfied with the resolution of Step I, Step

II is to file a grievance with a designated supervisor. Step III is appeal of the

supervisor’s decision.

         The prison is to keep a record of all stages of the grievance

procedure, including of complaints that are eventually dismissed.

         Defendants provided the Court with a copy of Kinchloe’s Grievance

record. There is no record that Kinchloe proceeded to Step III on any

grievance. [ECF No. 71-1, PageID.379]

         There is no genuine dispute of material fact; Kinchloe did not properly

exhaust administrative remedies as required by the PLRA. 42 U.S.C. §

1997e; Woodford, 548 U.S. at 94. Defendants are entitled to summary

judgment.

   IV.     CONCLUSION

         The Court GRANTS Defendants’ motion for summary judgment.

         IT IS ORDERED.



                                s/ Victoria A. Roberts
                                Victoria A. Roberts
                                United States District Judge


Dated: November 14, 2019
                                         4
